Name: Commission Regulation (EEC) No 3087/92 of 27 October 1992 re- establishing the levying of customs duties on products of category 91 (order No 40.0910), originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  social affairs;  leather and textile industries
 Date Published: nan

 No L 311 /728 . 10. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3087/92 of 27 October 1992 re-establishing the levying of customs duties on products of category 91 (order No 40.0910), originating in Malaysia, to which die preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category No 91 (order No 40.0910), originating in Malaysia, the relevant ceiling amounts to 69 tonnes ; Whereas on 19 May 1992 imports of the products in question into the Community, originating in Malaysia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Malaysia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regu ­ lation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 31 October 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Malaysia : Order No Category(unit) CN code Description 40.0910 91 6306 21 00 Tents (tonnes) 6306 22 00 6306 29 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12. 1991 , p . 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6 . 1992, p . 1 ).